Name: Commission Regulation (EEC) No 127/91 of 18 January 1991 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  economic conditions;  cooperation policy
 Date Published: nan

 19 . 1 . 91 Official Journal of the European Communities No L 14/23 COMMISSION REGULATION (EEC) No 127/91 of 18 January 1991 on the supply of various lots of skimmed-milk powder as food aid food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1 987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain beneficiary organizations 6 273 tonnes of skim ­ med-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p . 1 . 0 OJ No L 174, 7. 7. 1990, p. 6. 3 OJ No L 136, 26 . 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . No L 14/24 Official Journal of the European Communities 19 . 1 . 91 ANNEX I LOTS A, B and C 1 . Operation No ('): 409/90 , 694/90, 1072/90 and 1084/90 2. Programme : 1990 3 . Recipient : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Rome ; Telex 626675 WFP 1 4. Representative of the recipient (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Cuba 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) f) (') ( l0) : see OJ No C 216, 14. 8 . 1987, p. 3 (under 1.1 A1 and I.1.A.2) 8 . Total quantity : 5 000 tonnes 9. Number of lots : 3 (lot A : 2 000 tonnes ; lot B : 1 400 tonnes ; lot C : 1 600 tonnes) 10 . Packaging and marking (8) : 25 kg and OJ No C 216, 14. 8 . 1987, p. 3 (I.1.A.3) Supplementary marking on the packaging : See Annex II, and OJ No C 216, 14. 8 . 1987, p. 3 (under I 1 A 4) 1 1 . Method of mobilization : Community market. The manufacture of the skimmed-milk powder must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 4 . to 18 . 3 . 1991 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 12 noon on 4. 2. 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 18 . 2. 1991 ; (b) period for making the goods available at the port of shipment : 18 . 3 . to 1 . 4. 1991 ; (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles, telex 22037 AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 1 . 1 . 1991 , fixed by Commission Regulation (EEC) No 3804/90 in OJ No L 365, 28 . 12. 1990, p. 54 19 . 1 . 91 Official Journal of the European Communities No L 14/25 LOTS D, E and F 1 . Operations Nos 952  953/90 ; 955  957/90 and 1063  1066/90 2. Programme : 1990 3. Recipient : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Rome, Telex 626675 WFP I 4. Representative of the recipient ^): See OJ No C 103 , 16. 4. 1987 5. Place or country of destination : See Annex II 6. Product to be mobilized : skimmed milk powder : F 2 vitaminized skimmed-milk powder :D  E  Fl  F3 7. Characteristics and quality of the goods (2) (6) (10) : F 2 : (see OJ No C 216, 14. 8 . 1987, p. 3 , I.1A and 1.1 A.2.) D  E F 1  F 3 : (see OJ No C 216, 14. 8 . 1987, p. 4 and 6 I.1.B.4 and I.l.B.4.3) 8 . Total quantity : 1 273 tonnes 9 . Number of lots : 3 (D : 400 tonnes ; E : 373 tonnes ; F : 500 tonnes) 10 . Packaging and marking : 25 kg [E4 :(")] F 2 : see OJ No C 216, 14. 8 . 1987, p . 3 (I.1A3.) D  E  F 1  F 3 : see OJ No C 216, 14. 8.1987, p. 4 and 6 (I.l.B.4 . and I.l.B.4.3) Supplementary markings on packaging : and OJ No C 216, 14. 8 . 1987, p. 3 (I.l.A.4.) (F 2) OJ No C 216, 14. 8 . 1987, p . 6 (I.l.B.5.) (E  F 1  F3) 11 . Method of mobilization : Community market. F 2 : The manufacture of skimmed milk powder must be carried out after the award of the tender. D  E  Fl  F3 : The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender. 1 2. Stage of supply : free-at-port of shipment 13 . Port of shipment :  1 4. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 18 . 2 . 1991 to 4. 3 . 1991 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of a second invitation to tender, date of expiry of the period allowed for submis ­ sion of tenders (4): 12 noon on 4. 2. 1991 . 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 18 . 2. 1991 ; (b) period for making the goods available at the port of shipment : from 4 to 18 . 3 . 1991 ; (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 1 0 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Attention Mr N. Arend, Batiment Loi 120, bureau 7/58, 200 rue de la Loi , B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on application by the successful tenderer (5) : Refund applicable on 1 . 1 . 1991 , fixed by Commission Regulation (EEC) No 3804/90 (OJ No L 365, 28 . 12. 1990, p. 54) No L 14/26 Official Journal of the European Communities 19 . 1 . 91 Notes (') The operation number is to be quoted in all correspondence. (2) The successful tenderer shall deliver to the beneficiary for each action number/shipping number a certifi ­ cate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. Radioactivity analysis must indicate the caesium- 134 and - 137 levels . (3) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7. 9 . 1985, p. 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of this Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30 ,  236 20 05 . (5) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin . (7) Analysis and Quality certificate listing technical specifications of the product and issued by official entity in country of origin. (8) Packaging certificate giving net weight per package and total weight of packaging. (') Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals , processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered food ­ and-mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. ( I0) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate . (") Palletization of skimmed-milk powder : 25 kilogram bags to be supplied on a two-way double deck reversible pallet with protruding slats , as per design, of the following dimensions : 1,1 m x 1,4 m (approximately):  upper board 22 mm thick  bottom board 22 mm thick  blocks 95 x 95 mm 40 bags to be placed onto the pallets, interlocked and shrink-wrapped with a plastic sheet of 1 50 micron thickness, with three external adjustable nylon straps in each direction to secure the unit-load. 19 . 1 . 91 Official Journal of the European Communities No L 14/27 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation da lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoevÃ ¨elheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Pais destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatario InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 2 000 WFP Cuba Action No 409/90 / Cuba / 0270201 / Dried skimmed milk / Gift of the European Economic Community / Action of the World Food Programme / Havana B 1 400 WFP Cuba Action No 694/90 / Cuba / 0270201 / Dried skimmed milk / Gift of the European Economic Community / Action of the World Food Programme / Havana C 1 600 689 WFP Cuba Action No 1072/90 / Cuba / 0270201 / Dried skimmed milk / Gift of the European Economic Community / Action of the World Food Programme / Havana 911 WFP Cuba Action No 1084/90 / Cuba / 0270201 / Dried skimmed milk / Gift of the European Economic Community / Action of the World Food Programme / Havana D 400 100 WFP Ecuador AcciÃ ³n n0 952/90 / Ecuador / 0277000 / Leche desnatada vitaminada en polvo / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Despachado por el Programa Mundial de Alimentos / Guayaquil 300 WFP Ecuador AcciÃ ³n n0 953/90 / Ecuador / 0309600 / Leche desnatada vitaminada en polvo / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Despachado por el Programa Mundial de Alimentos / Guayaquil E 373 E 1 : 280 WFP RÃ ©publique centrafricaine Action n0 955/90 / RÃ ©publique centrafricaine / 0265201 / Lait en poudre vitaminÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Programme alimentaire mondial / Douala en transit vers Bangui E 2 : 43 WFP Cabo Verde AcÃ §Ã £o n? 956/90 / Cabo Verde / 0239403 / Leite em pÃ ³ vitaminado / Donativo da Comunidade EconÃ ³mica Europeia / AcÃ §Ã £o do Programa Alimentar Mundial / Praia No L 14/28 Official Journal of the European Communities 19. 1 . 91 DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde ¢ BeneficiÃ ¡rio Pais destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem E 3 : 20 WFP Cabo Verde AcÃ §Ã £o n? 957/90 / Cabo Verde / 0239403 / Leite em pÃ ³ vitaminado / Donativo da Comunidade EconÃ ³mica Europeia / AcÃ §Ã £o do Programa Alimentar Mundial / Mindelo E 4 : 30 WFP SÃ £o TomÃ © e PrÃ ­ncipe AcÃ §Ã £o n? 1063/90 / SÃ £o TomÃ © / 0225004 / Leite em pÃ ³ vitaminado / Donativo da Comunidade EconÃ ³mica Europeia / AcÃ §Ã £o do Programa Alimentar Mundial / SÃ £o TomÃ © F 500 F 1 : 200 WFP MoÃ §ambique AcÃ §Ã £o n? 1064/90 / MoÃ §ambique / 0238203 / Leite em pÃ ³ alimentari / Donativo da Comunidade EconÃ ³mica Europeia / AcÃ §Ã £o do Programa Alimentar Mundial / Maputo F 2 : 200 WFP Tanzania Action No 1065/90 / Tanzania / 0224702 / Skimmed-milk powder / Gift of the European Economic Community / Action of the World Food Programme / Dar-es-Salam F 3 : 100 WFP Liban Action n ° 1066/90 / Liban / 0052402 / Lait en poudre vitaminÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Programme alimentaire mondial / Ouzai